Oberon Sec. LLC v Parmar (2016 NY Slip Op 00044)





Oberon Sec. LLC v Parmar


2016 NY Slip Op 00044


Decided on January 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



memad1Oberon Sec. LLC v Parmar2016ny0004416571 653654/13This opinion is uncorrected and subject to revision before publication in the printed Official Reports.Decided on January 7, 2016Acosta, J.P., Andrias, Manzanet-Daniels, Kapnick, JJ.16571 653654/13[*1] Oberon Securities LLC, Plaintiff-Respondent, —Paul Parmar, et al., Defendants-Appellants.Robinson Brog Leinwand Greene Genovese & Gluck, P.C., New York (Andrew T. Lolli of counsel), for appellants.Sher Tremonte LLP, New York (Robert N. Knuts of 
Order, Supreme Court, New York County (Eileen Bransten, J.), entered June 13, 2014, which, to the extent appealed from as limited by the briefs, denied defendants' motion for a default judgment on their counterclaim, unanimously affirmed, with costs
The court exercised its discretion in a provident manner in denying defendants' motion for a default judgment. Plaintiff's counsel asserted that the delay was due to counsel's error, and there was no evidence of prejudice to defendants (see Smoke v Windermere Owners, LLC, 109 AD3d 742 [1st Dept 2013]; Spira v New York City Tr. Auth., 49 AD3d 478 [1st Dept 2008]; CPLR 3012[d]). Furthermore, there is a strong public policy of resolving
controversies on the merits (see e.g. Myers v City of New York, 110 AD3d 652 [1st Dept 2013]). We have considered defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED:
CLERK